PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated May 12, 2005, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on April 8, 2005, appealing the Order on the appellant’s postconviction motion, entered on March 4, 2005, is untimely. Because the notice of appeal was filed more than 80 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App.9.110(b); Fla. R.Crim. P. 3.850(g).
ALLEN, WOLF and BENTON, JJ., concur.